Citation Nr: 0302194	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  01-03 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to higher special monthly compensation (SMC) at 
the ("o-rate"), based on the anatomical loss or loss of use 
of both hands under the provisions of 38 U.S.C.A. § 1114(m).  


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1971 to 
December 1980.  

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied entitlement to a 
higher rating for SMC based on loss of use of both hands.  


FINDINGS OF FACT

1.  The veteran is in receipt of SMC on account of loss of 
use of both lower extremities under the provisions of 38 
U.S.C.A. § 1114(l) (West 1991 & Supp. 2002) and 38 C.F.R. § 
3.350(a)(2) (2002) ("l-rate") and on account of loss of loss 
of use of both lower extremities with additional 
disabilities, weakness of the right upper extremity, weakness 
of the left upper extremity, cervical fusion, bowel 
incontinence, urinary incontinence, lumbar spine spondylosis, 
major depression and duodenal ulcers independently ratable at 
50 percent or more under the provisions of 38 U.S.C.A. § 
1114(p) (West 1991 & Supp. 2002) and 38 C.F.R. § 3.350(f)(3) 
(2002) ("p-rate").  

2.  The veteran does not have loss of use of either hand; 
function of the hands is better than what would be expected 
if the hands were amputated with a prosthesis.  


CONCLUSION OF LAW

The criteria for higher SMC based on anatomical loss or loss 
of use of both hands have not been met.  38 U.S.C.A. §§ 
1114(l)-(p), 5100, 5102, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.350 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The November 2002 Board letter informed the veteran of the 
evidence needed to substantiate the claim.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 5103A 
(West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  The veteran was afforded a VA 
examination in March 1999.  See 38 U.S.C.A § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

According to relevant statute and regulation, SMC at the "l-
rate" may be paid for, among other things, anatomical loss or 
loss of use of both feet, one hand and one foot, or being 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  The Board notes that effective 
April 8, 1993, the veteran was found entitled to SMC at the 
"l-rate" with an intermediate "p-rate" on the basis of loss 
of use of both lower extremities under the provisions of 38 
U.S.C.A. § 1114(l) (West 1991 & Supp. 2002) and 38 C.F.R. § 
3.350(a)(2) (2002) ("l-rate") and on account of loss of loss 
of use of both lower extremities with additional 
disabilities, weakness of the right upper extremity, weakness 
of the left upper extremity, cervical fusion, bowel 
incontinence, urinary incontinence, lumbar spine spondylosis, 
major depression and duodenal ulcers independently ratable at 
50 percent or more under the provisions of 38 U.S.C.A. § 
1114(p) (West 1991 & Supp. 2002) and 38 C.F.R. § 3.350(f)(3) 
(2002) ("p-rate").  

Entitlement to SMC under the next higher rate requires, in 
pertinent part, that the veteran, as the result of service-
connected disability, have the anatomical loss or loss of use 
of both hands, at a level, or with complications preventing 
natural elbow action with prostheses in place.  38 U.S.C.A. 
§ 1114(m) (West 1991 & Supp. 2002) ("m-rate").  

Entitlement to SMC under the provision of 38 U.S.C.A. § 
1114(o) requires, in pertinent part, that the veteran, as the 
result of service-connected disability, have disability under 
conditions which would entitle such veteran to two or more of 
the rates provided in one or more subsections (l) through (n) 
of 38 U.S.C.A. § 1114, no condition being considered twice in 
the determination, or that the veteran have the anatomical 
loss of both arms so near the shoulder as to prevent the use 
of prosthetic appliances.  38 U.S.C.A. § 1114(o) (West 1991 & 
Supp. 2002) ("o-rate").  

The veteran contends, in essence, that he is entitled to a 
higher rating for SMC because he has experienced more and 
more weakness of his hands for the past several years.  He 
asserts that he experienced weakness in his hands several 
times a year and that there were times when his hands were so 
sensitive that he had to wear wrist braces.  The threshold 
question before the Board is whether the veteran has 
demonstrated loss of use of his hands, as required for 
compensation under the "m- rate."  Parenthetically, the Board 
notes that weakness of the right and left upper extremities 
has been considered in the award at the "l-rate with an 
intermediate p-rate."  Therefore, the Board will focus only 
on the loss of use of the veteran's hands.  

After a review of the claims file, the Board finds that the 
veteran is not entitled to a SMC rating at the "m- rate."  
Specifically, the Board is not persuaded that the veteran is 
unable to use his hands to perform activities of daily 
living, including taking care of his personal hygiene.  To 
that end, in his April 2000 Notice of Disagreement the 
veteran wrote "I do not have loss of use of my hands every 
day.  Yes, I can use my hands, but not as good as I'd like 
to.  Even though I can use my hands most of the time I cannot 
use them all of the time.  Sometimes I can't button my shirt, 
zip a zipper, pick up a dime or needle off of the floor."  

These statements are also supported by a March 1999 VA 
examination report.  The veteran removed his pants and shoes 
in AFO braces under his own with no difficulty.  Motor 
examination of the upper extremities did not reveal any 
atrophy or significant spasticity.  Strength of all major 
muscle groups in the right extremity appeared to be within 
normal limits.  There was no dysmetria of the right upper 
extremity.  Testing of the left upper extremity revealed 
weakness with proximal left upper extremity strength being 
approximately 60 percent normal and distal left upper 
extremity strength being approximately 70 percent normal.  
There was no dysmetria of the left upper extremity.  The 
examiner indicated that there was no complete loss of use of 
the hands due to multiple sclerosis at that time.  

Given the veteran's own written statements and the objective 
findings upon examination, it is clear that the preponderance 
of the evidence establishes that he does have effective 
function of the hands, certainly better than that which would 
be expected with amputation and a prosthesis.  

Since the veteran is not entitled to a higher rating for SMC 
at the "m-rate", for loss of use of both hands, then the 
provisions of 38 U.S.C.A. § 1114(o) are not applicable as the 
"o-rate" requires loss of use of both hands and loss of use 
of both lower extremities.  


ORDER

The claim for entitlement to higher SMC at the ("o-rate"), 
based on the anatomical loss or loss of use of both hands 
under the provisions of 38 U.S.C.A. § 1114(m) is denied.  




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

